In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00330-CV

REMBERT ENTERPRISES, INC.,                   §    On Appeal from the 367th District
Appellant                                         Court
                                             §
                                                  of Denton County (16-10107-367)
V.                                           §
                                                  July 25, 2019
                                             §
1309, LLC, CHARLIE CUMMINGS, AND                  Opinion by Chief Justice Sudderth
JO CUMMINGS, Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Rembert Enterprises, Inc. shall pay all of the

costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Bonnie Sudderth_________________
                                           Chief Justice Bonnie Sudderth